Citation Nr: 1440473	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-23 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a respiratory disability, including chronic obstructive respiratory disease (COPD), asthma, and sinusitis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001, including service in Kuwait. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

These matters were previously before the Board in June 2012, at which time the Board remanded the claims for additional development.  With regard to the Veteran's claim for service connection for GERD, the Board finds that there has not been substantial compliance with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2012 remand directed the AOJ to obtain an adequate nexus opinion addressing the etiology of the Veteran's GERD.  Specifically, the remand directives instructed the examiner to specifically address the Veteran's assertion of GERD symptoms during and since service, and provide a detailed rationale for any opinion provided.  An addendum opinion was obtained in August 2012.  However, the Board finds that the AOJ did not substantially comply with the June 2012 remand directives because the August 2012 addendum opinion was conclusory, did not provide a detailed rationale in support of the opinion provided, and did not address the Veteran's assertions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Furthermore, at his November 2009 DRO hearing the Veteran testified that he believed, and private doctors had confirmed, that his sinus drainage could aggravate his GERD.  The Board notes that the Veteran is diagnosed with sinusitis and is service-connected for allergic rhinitis.  Resolving any doubt in favor of the Veteran, the Board finds that a claim for secondary service connection has been raised.  Accordingly, the Veteran should be provided with proper VCAA notice addressing secondary service connection and an etiological opinion should be obtained as to whether the Veteran's GERD was caused or aggravated by his service-connected allergic rhinitis.   

At the time of the June 2012 remand, the Veteran's claim for service connection for a respiratory disorder had not been certified to the Board.  Accordingly, the remand directives concerning that issue were limited to directing the AOJ to clarify whether the Veteran wanted a Board or DRO hearing in connection with that claim.  The issue has now been certified and is properly before the Board.  The Board finds that the March 2010 examination report is inadequate for adjudicating the Veteran's claim.  The examiner's nexus opinion only addressed the Veteran's COPD and did not address all the diagnosed respiratory conditions of record.  Additionally, the examiner indicated that the Veteran's VA "problem list" did not contain a diagnosis of COPD.  However, a June 2002 VA treatment record noted that the Veteran had COPD.  Furthermore, the nexus opinion was conclusory and not supported by an adequate rationale.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the Board finds that a remand is required to obtain an adequate VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain and associate with the record all VA treatment records from February 2014 to present from the VA medical center in Huntington, West Virginia, along with records from all associated outpatient clinics.   

3.  Thereafter, schedule the Veteran for a VA examination(s) with an appropriate examiner(s), other than the March 2010 and August 2012 examiner, to determine the nature and etiology of his GERD and respiratory disorder.  Any tests deemed medically advisable should be accomplished.  The examiner(s) should clearly address the following:

a.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's GERD had its onset during service or is etiologically related to service.  

The examiner should specifically discuss the Veteran's assertions of symptoms in service, his assertions of continuity of relevant symptoms since service, and the absence of documented treatment for GERD in the Veteran's service treatment records.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was proximately caused by his service-connected allergic rhinitis.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was aggravated by his service-connected allergic rhinitis.  

d.  If the Veteran's GERD is not found to be aggravated by his service-connected allergic rhinitis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused or aggravated by his diagnosed sinusitis.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

e.  Identify all respiratory conditions.  The examiner should note that VA and private treatment records document diagnoses of sinusitis, asthma, COPD, and nonspecific interstitial changes.  If any of the above diagnoses are not present, the examiner should explain why.  

f.  Whether it is at least as likely as not (50 percent or greater probability) that any respiratory condition had its onset during or is etiologically related to active service.  

The examiner should address the treatise evidence submitted by the Veteran entitled "Desert sand gives Iraq-bound troops 'Kuwaiti crud' illness."

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

